Citation Nr: 1045788	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  10-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a right ear disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a heart 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from November 30, 1944 to 
December 19, 1944.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio, on 
behalf of the Regional Office in Louisville, Kentucky (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In January 2010, contemporaneous to his substantive appeal, the 
Veteran requested a Board hearing with respect to the above 
captioned claims.  In February 2010, the Veteran withdrew his 
request for a hearing, citing advanced age and an inability to 
travel.  

In an August 26, 2010 letter, the RO notified the Veteran that 
his claims were certified to the Board for appellate review.  The 
RO further notified the Veteran that he had 90 days, or until the 
Board issued a decision, to request a hearing or submit 
additional evidence.  In October 2010, prior to the Board 
promulgating a decision, the Veteran submitted a timely request 
for a Board hearing.  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the 
docket for a Travel Board hearing at the RO 
before the Board, according to the date of 
his request for such a hearing.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

